Citation Nr: 1023841	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active military service from July 1967 
to June 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
Type II diabetes mellitus on a presumptive basis and assigned 
an initial 20 percent rating, effective August 19, 2003.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected diabetes 
mellitus disability.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

On two separate occasions in August 2007 and July 2009, the 
Board remanded the appeal for additional development.  The 
development has been completed, and the case is before the 
Board for final review.

The Board notes that in correspondence from June 2009, the 
Veteran appears to raise the issue of reopening a claim for 
service connection for hypertension, asserting that it was 
aggravated by his diabetes mellitus.  This issue has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  Competent medical evidence demonstrates that diabetes 
mellitus has been controlled with insulin and a restricted 
diet; there is no credible medical evidence of regulation of 
his activities, any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, or any separate 
compensable complications of diabetes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), are applicable to this 
appeal.  The Veteran's claim for service connection for 
diabetes mellitus was received in September 2003.  He was 
notified of the general provisions of the VCAA in 
correspondence dated in January 2004.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his service connection claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VA must 
notify the Veteran as to how it determines the disability 
rating and effective date when a disability is found to be 
connected to service.  An additional notice as to this matter 
was provided in August 2007.  

The claim for a higher initial evaluation for diabetes 
mellitus disorder is a downstream issue from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim. Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Factual Background and Analysis

The Veteran contends that his diabetes mellitus restricts his 
activities, and he therefore asserts that he is entitled to 
an initial rating in excess of 20% for diabetes mellitus.  

Private treatment records from F. L., M. D., dated from 
August 1992 to October 2003 revealed the first diagnosis of 
diabetes mellitus in August 2003.  Treatment notes from 
September 4, 2003 showed that the private examiner discussed 
the importance of diet and exercise for managing diabetes 
mellitus.  Five days later, Dr. F. L. wrote in a letter 
addressed to the Veteran's service representative that the 
Veteran's activity was restricted due to diabetes and 
fatigue.   Later that same month, the Veteran reported doing 
a little more exercise and feeling good.  These private 
treatment records were otherwise devoid of reference to any 
regulation of activities. 

In the Veteran's notice of disagreement with the initial 
rating of 20 percent for his diabetes mellitus received in 
May 2004, he stated that F. L., M. D., his private examiner, 
had advised him to refrain from all strenuous activities.  
The Veteran also stated that he was told to get exercise on a 
regular basis with walks and casual activities; however, he 
was not to lift weights or run because these activities were 
now too strenuous.   

Additional private treatment records from F. L., M. D., dated 
from April 2000 to July 2006 showed continued treatment for 
diabetes mellitus but contained no references to regulation 
of activities. 

Private treatment records from L. R., M. D., dated from 
October 2006 to April 2008 showed treatment for diabetes 
mellitus but contained no references to any regulation of 
activities. 

In a VA diabetes mellitus examination report dated in April 
2009, the Veteran reported that he was diagnosed with 
diabetes mellitus approximately five years ago.  He stated 
that diabetes mellitus restricts his activity and reduces his 
energy level in general.  He denied any hospitalizations 
related to his diabetes and any hypoglycemic episodes.  He 
reported that his diabetes is controlled by following a 
strict diet and by taking oral hypoglycemic agents.  The 
objective findings included a diagnosis for diabetes mellitus 
type 2 and an opinion that the impairment caused by the 
Veteran's diabetes mellitus was due to the use of oral 
hypoglycemic agents and a restricted diet.  

In VA treatment records dated from May 2004 to July 2009, the 
Veteran consistently reported exercising regularly until June 
2009, when he denied exercising regularly.  During this same 
period, the Veteran was consistently advised to diet and 
exercise.  The Veteran also was repeatedly encouraged to join 
the "MOVE" program (a national weight management/exercise 
program designed by VA) in order to reduce his weight and 
control his obesity, but he consistently declined. 

Finally, in VA treatment records dated from July 2009 to 
October 2009, the Veteran continued to deny exercising 
regularly, but his treatment plan continued to include both 
weight loss and exercise.  

After careful review, the Board finds that the evidence does 
not support the assignment of an initial rating in excess of 
20 percent for the Veteran's diabetes mellitus disability.  
In this case, the objective medical evidence shows that the 
Veteran's diabetes mellitus requires insulin and some 
restrictions in his diet.  However, the competent medical 
evidence of record does not reflect that the Veteran's 
diabetes mellitus requires "regulation of activities", 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities."   The requirement 
that diabetes mellitus necessitates regulation of activities 
is what distinguishes ratings greater than the 20 percent 
evaluation under Diagnostic Code 7913.  

The Board notes that although the Veteran's private examiner, 
F. L., M. D., wrote a letter stating that the Veteran's 
activities were restricted due to his diabetes and fatigue, 
that evidence is not competent or credible because 
contemporaneous treatment records do not reflect any mention, 
warning, or recommendation about curtailing his occupational 
or recreational activities.  The Veteran's statement that he 
was advised by F. L., M. D. to refrain from all strenuous 
activities is similarly incredible, as there is no evidence 
of this recommendation in contemporaneous treatment records. 

In addition, the assertions that the Veteran's activities 
were restricted, including on VA examination, are further 
contradicted by years of VA treatment records that revealed 
the Veteran's own subjective reports of regular exercise and 
consistent VA recommendations to exercise.  

The Board also notes that there is no evidence that the 
Veteran has had those factors that are criteria for a rating 
higher than 40 percent (episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations for 
diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).  As the criteria for the next higher 
rating (40 percent) for diabetes mellitus have not been met, 
it logically follows that criteria for an even higher rating 
(60 or 100 percent) likewise have not been met.

For all the foregoing reasons, the claim for entitlement to 
an initial rating in excess of 20 percent for diabetes 
mellitus must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, the evidence of record does not support the 
assignment of a separate compensable rating for any condition 
related to the Veteran's diabetes as there is no evidence 
that any such complication exists.  See 38 C.F.R. § 4.229, 
Diagnostic Code 7913, Note (1) (2009).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


